DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 11/13/2020 has been entered. Claims 1-2, 5-6, 9, 12 and 15-16 were amended and claims 3-4, 7-8, 10-11, and 14 were canceled. Thus, claims 1-2, 5-6, 9, 12-13, and 15-16 are pending in the application. 
Claim Objections
Claim 12 is objected to because of the following informalities: the limitation “decrease.” In the last line is suggested to read --decreases.-- in order to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-6, 9, 12-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “each first and second pressure application members in contact with an adjacent application member” in lines 13-14 is confusing, as it is unclear whether “an adjacent application member” meant to be the same as one of the plurality of first application members or one of the plurality of second application members. In other words, it is unclear whether each first and second application members are in contact with another first application member, second application member, or either another first and second application member. 
Regarding claim 12, this claim is dependent upon the cancelled claim 11, thus the scope of this claim is unclear. For the purposes of examination, it will be interpreted as dependent upon claim 1.
Regarding claim 16, the limitation “each first and second pressure application members in contact with an adjacent application member” in lines 12-13 is confusing, as it is unclear whether “an adjacent application member” meant to be the same as one of the plurality of first application members or one of the plurality of second application members. In other words, it is unclear whether each first and second application members are in contact with another first application member, second application member, or either another first and second application member.
Claims 2, 5-6, 9, 13, and 15 are rejected due to dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prien (US 2,052,656) in view of Marten (US 2006/0084893 A1).
Regarding claim 1, as best understood, Prien discloses a variable compression roller apparatus (massage machine with various ways of exerting pressure) (page 1, lines 5-10), comprising: 
a compression member (roller 29) (Fig. 1) having a first end (left half of roller stretching from the left terminal end of roller 29 to the closest ring 21) (Fig. 1; annotated Image 1 below) and an opposing second end (right half of roller stretching from the right terminal end of roller 29 to the closest ring 21) (Fig. 1; annotated Image 1 below) and a recessed portion disposed between the first and second ends (portion between the leftmost and rightmost rings 21) (Fig. 1; annotated Image 1 below), the recessed portion having one or more pressure application zones configured to receive and apply a pressure to a target area of a user's body (roller 29 rotates, and thus contacts a user with different portions of the recessed portion during use; see annotated Image 2 below for examples of zones) (Fig. 1; page 2, left column, lines 8-10; Image 2 below) and a sidewall inclined with respect to a central axis (walls of roller 29 between the rings 
a plurality of lateral pressure strips including a first lateral pressure strip at the first end and a second lateral pressure strip at the second end (leftmost and rightmost rings 21) (Fig. 1), each lateral pressure strip configured to apply a lateral pressure to the received target area (both rings 21 apply a massage force to a user) (Fig. 1; page 2, left column, lines 54-56); and
a plurality of variable pressure strips (suction cups 19 and pressure disks 20) (Fig. 1; page 2, left column, lines 78-79) including a first variable pressure strip having a plurality of first pressure application members (suction cups 19 and pressure disks 20 at the left half of the roller 29) (Fig. 1) and a second variable pressure strip having a plurality of second pressure application members (suction cups 19 and pressure disks 20 at the right half of the roller 29) (Fig. 1), 
wherein the recessed portion applies a first pressure to the received target area when in a first pressure application zone and a second pressure when in a second pressure application zone, the first pressure different than the second pressure (the pressure applied by the roller is dependent upon the weight applied to the roller, which can vary with the movement of a user; assuming the weight applied is constant and with the knowledge that pressure is equal to force divided by area, the lesser contact area of the second application zone as shown in Image 2 below would result in a higher pressure than the greater contact area of the first application zone), 
and wherein a pressure applied to the target area by the plurality of variable pressure strips within the recessed portion is a variable compressive pressure which varies when the 
Prien does not disclose the plurality of first pressure application members disposed in a first line parallel to the first lateral pressure strip and the plurality of second pressure application members disposed in a second line parallel to the second lateral pressure strip, each first and second pressure application members in contact with an adjacent application member.
However, Marten teaches a massage device (Marten; abstract) including the plurality of first pressure application members disposed in a first line parallel and the plurality of second pressure application members disposed in a second line (see annotated Image 3 below), each first and second pressure application members in contact with an adjacent application member (massaging spheres 52 are in close-packed surface-to-surface contact with each other) (Marten; Fig. 5; para. [0051]).


    PNG
    media_image1.png
    464
    1113
    media_image1.png
    Greyscale

Image 1. Zoomed in view of roller 29 from Prien Fig. 1 to show certain features.

    PNG
    media_image2.png
    583
    1113
    media_image2.png
    Greyscale

Image 2. Zoomed in view of roller 29 from Prien Fig. 1 to show two examples of pressure application zones.

    PNG
    media_image3.png
    583
    806
    media_image3.png
    Greyscale

Image 3. Annotation of Marten Fig. 5 to show how the variable pressure strips with application members would be arranged.
Regarding claim 2, Prien discloses wherein the pressure applied by the recessed portion on the received target area changes from the first pressure to the second pressure when the compression member is rotated from the first pressure application zone to the second pressure application zone (roller 29 can rotate, see Image 2 above for examples of zones of the recessed portion which would apply pressure when contacting a user) (Fig. 1; page 2, left column, lines 8-10; Image 2 above).
Regarding claim 5, Prien discloses wherein an amount of pressure applied by the recessed portion to the received target area varies when the compression member is rotated (roller 29 can rotate; area of the recessed portion contacting the user varies with rotation, thus pressure applied by the recessed portion would be varied) (Fig. 1; page 2, left column, lines 8-10; Images 1-2 above).
Regarding claim 6, Prien discloses wherein a distance between points on the recessed portion that are equidistant from a centerline of the compression member decreases from a first distance in the first pressure application zone to a second distance in the second pressure application zone (rings 21 are skewed and thus the shape of the recessed portion in between the rings is correspondingly skewed; the length of the sidewall of the recessed portion in a first application zone is greater than the length of the second application zone as seen in Image 2 above) (Fig. 1; Images 1-2 above).
Regarding claim 9, Prien discloses wherein a distance between the first lateral pressure strip to the second lateral pressure strip decreases from a first distance in the first pressure application zone to a second distance in the second pressure application zone (rings 21 are skewed and thus the distance between the leftmost and rightmost rings 21 changes from a 
Regarding claim 12, as best understood, the modified Prien device teaches wherein the first and second variable pressure strips are configured to apply a release pattern of increasing to decreasing amounts of pressure to the received target area  (pressure disks 20 are rounded, and thus would apply greater pressure at the top than the sloping sides; suction cups 19 would apply greater pressure when completely covered by a user and thus providing suction, than when the user has been released an only partially covers the suction cup) (Figs. 1, 4-5) when the compression member is rotated as the distance between the first and second variable pressure strips gradually decrease (first and second variable strips are angled, and thus the distance between them decreases with rotation) (see annotated Image 3 above).
Regarding claim 13, Prien discloses wherein a distance between the first variable pressure strip to the second variable pressure strip decreases from a first distance in the first pressure application zone to a second distance in the second pressure application zone (sidewall is divided into left and right portions by the middle ring 21; distance between a strip 19 or 20 on the left sidewall portion closest to the leftmost ring 21 and a strip 19 or 20 on the right sidewall portion near the middle ring 21 is greater in the first pressure application zone than the second due to the tilt of leftmost ring 21) (see annotated Image 2 above).
Regarding claim 15
Regarding claim 16, as best understood, Prien discloses a method of using a variable compression roller apparatus (action of massage machine to exert pressure on muscles) (page 1, lines 5-10) comprising a compression member (roller 29) (Fig. 1) having a first end (left half of roller stretching from the left terminal end of roller 29 to the closest ring 21) (Fig. 1; annotated Image 1 above) and an opposing second end (right half of roller stretching from the right terminal end of roller 29 to the closest ring 21) (Fig. 1; annotated Image 1 above) 
and a recessed portion disposed between the first and second ends (portion between the leftmost and rightmost rings 21) (Fig. 1; annotated Image 1 above), the recessed portion having one or more pressure application zones configured to receive and apply a pressure to a target area of a user's body (roller 29 rotated, and thus contacts a user with different portions of the recessed portion during use; see annotated Image 2 above for examples of zones) (Fig. 1; page 2, left column, lines 8-10; Image 2 above) 
and a sidewall inclined with respect to a central longitudinal axis (walls of roller 29 between the rings are curved and thus inclined with respect to a longitudinal axis) (Fig. 1; annotated Image 1 above), 
a plurality of lateral pressure strips including a first lateral pressure strip and a second lateral pressure strip (leftmost and rightmost rings 21) (Fig. 1), each lateral pressure strip configured to apply a lateral pressure to the received target area (both rings 21 apply a massage force to a user) (Fig. 1; page 2, left column, lines 54-56); and
a plurality of variable pressure strips (suction cups 19 and pressure disks 20) (Fig. 1; page 2, left column, lines 78-79) including a first variable pressure strip having a plurality of first pressure application members (suction cups 19 and pressure disks 20 at the left half of the 
wherein the recessed portion applies a first pressure to the received target area when in a first zone and a second pressure when in a second zone, the first pressure different than the second pressure (the pressure applied by the roller is dependent upon the weight applied to the roller, which can vary with the movement of a user; assuming the weight applied is constant and with the knowledge that pressure is equal to force divided by area, the lesser contact area of the second application zone as shown in Image 2 above would result in a higher pressure than the greater contact area of the first application zone), and wherein a pressure applied to the target area by the plurality of variable pressure strips within the recessed portion is a variable compressive pressure  which varies when the compression member is rotated about the central axis (pressure disks 20 are rounded, and thus would apply greater pressure at the top than the sloping sides; suction cups 19 would apply greater pressure when completely covered by a user and thus providing suction, than when the user has been released an only partially covers the suction cup; both disks 20 and suction cups 19 provide different types of pressures, and thus the massage given varies with rotation) (Figs. 1, 4-5) as a distance between the first and second variable pressure strips gradually decreases (rings 21 are skewed and thus the length of the recessed portion in a first application zone is greater than the length of the second application zone as seen in Image 2 above due to the skew of the rings 21; the differences in length allow for the distance between suction cups 19 and pressure disks 20 
placing the variable compression apparatus on a surface (rollers abut surfaces of frame portions 1, 1x) (Figs. 1, 3); 
placing a user's target area within the recessed portion of the compression member (patient’s body surface contacts the rollers; recessed portion of roller 29 is used to receive a patient’s shoulders) (page 2, left column, lines 33-36, lines 57-66);
and applying a pressure onto the compression member to rotate between the first pressure applied to the received target from the first zone and the second pressure applied to the received target area from the second zone (shaft 5, worm wheel 6, driving shaft 7, and motor 13 work together to rotate the rollers; pressure would be applied to roller 29 by its respective shaft 5 to rotate the roller, as shaft 5 is the portion physically in contact with the roller 29) (Figs. 1, 3; page 1, right column, lines 3-20), 
wherein a pressure applied to the target area by the recessed portion is a variable compressive pressure which varies when the compression member is rotated about the central longitudinal axis (the rotation of the roller 29 would bring a user into contact with different ‘zones’ of applied pressure, and the differing contact areas would allow for differing applied pressures assuming the weight of the user is held constant) (Image 2 above; page 2, right column, lines 23-37). 
Prien does not disclose the plurality of first pressure application members along a first line parallel to the first lateral pressure strip and the plurality of second pressure application 
However, Marten teaches a massage device (Marten; abstract) including the plurality of first pressure application members along a first line parallel and the plurality of second pressure application members disposed in a second line (see annotated Image 3 below), each first and second pressure application members in contact with an adjacent application member (massaging spheres 52 are in close-packed surface-to-surface contact with each other) (Marten; Fig. 5; para. [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Prien application members by including enough additional application members such that the plurality of first pressure application members are along a first line parallel and the plurality of second pressure application members are disposed in a second line, each first and second pressure application members in contact with an adjacent application member, as taught by Marten, for the purpose of providing a close-packed structure which both prevents accidental injury from digits being inserted between application members and provides a generally uniform underlying support (Marten; abstract; para. [0071]). With this modification, the modified Prien device would also teach the plurality of first pressure application members along a first line parallel to the first lateral pressure strip (Marten first variable pressure strip is angled at a diagonal, and thus is parallel to the left ring 21 of Prien) (see annotated Images 1, 3 below) and the plurality of second pressure application members disposed in a second line parallel to the second lateral .
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
On page 6 of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the previous 35 U.S.C. 112(b) rejections. The Examiner agrees, and has thus withdrawn those rejections. However, the amended claims raise new 35 U.S.C. 112(b) issues, and as such the claims are still rejected under 35 U.S.C. 112(b) as detailed above.
Applicant’s arguments with respect to claims 1-2, 5-6, 9, 12-13, and 15-16 have been considered but are moot in view of new grounds of rejection with new additional Marten reference being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785